Amendment Number 6 to Receivables Purchase Agreement

          This Amendment Number 6, dated as of April 28, 2005 (as amended,
restated or otherwise modified from time to time, the "Amendment") to the
Receivables Purchase Agreement, dated as of December 11, 1998 (the "Agreement"),
is between and among Crompton Corporation (as successor by merger to Crompton &
Knowles Corporation), as the Initial Collection Agent, Davis Standard
Corporation, Crompton Corporation, and Crompton Manufacturing Company, Inc. (as
successor-by-merger to Crompton Sales Company, Inc.) (each a "Seller" and
collectively, the "Sellers"), Crompton & Knowles Receivables Corporation, a
Delaware corporation ("Buyer") and ABN AMRO Bank N.V. (the "Agent").

W i t n e s s e t h :

          Whereas, the Sellers and the Buyer have previously entered into and
are currently party to the Agreement;

          Whereas, the parties hereto desire to terminate Davis Standard
Corporation ("Davis") as a Seller under the Agreement.

          Now, Therefore, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

          Section 1. Defined Terms. Unless otherwise amended by the terms of
this Agreement, terms used in this Amendment shall have the meanings assigned in
the Agreement.

          Section 2. Amendments to Agreement.

          (a)      On the date hereof, Buyer has agreed to reconvey all of its
right, title and interest in and to all Receivables originated by Davis. As
contemplated by Section 8.1 of the Agreement, each of the parties hereto agrees
that effective as of the date hereof, (i) Davis shall no longer sell, transfer,
assign, set over or otherwise convey, and shall have no further obligation to
sell, transfer, assign, set over or otherwise convey, to Buyer any Receivables
and other Related Purchased Assets originated by Davis and (ii) any reference to
the term "Seller" in the Agreement shall no longer include Davis. Each of the
parties hereto hereby agrees to waive the written notice requirements set forth
in Section 8.1 of the Agreement.

          (b)      Each of the parties hereto also agrees that from time to
time, at the expense of the requesting party, it will promptly, upon reasonable
request and at the expense of the requesting party, execute and deliver all
further instruments and documents, and take all further action, in order to
implement the terms of this Amendment including, with limitation:

                    (i)      executing and filing such UCC termination
statements, and such other instruments or notices, Davis may reasonably
determine to be necessary or appropriate, and

                     (ii)     notifying the Lockbox Banks with respect to
Lockboxes and Lockbox Accounts to which the Receivables and the Related Assets
originated by Davis are remitted of purchase described herein.

          Section 3.      Effectiveness of Agreement. Except as expressly
amended by the terms of this Amendment, all terms and conditions of the
Agreement, as amended, shall remain in full force and effect.

          Section 4.      Execution in Counterparts, Effectiveness. This
Amendment may be executed by the parties hereto in several counterparts, each of
which shall be executed by the parties hereto and be deemed an original and all
of which shall constitute together but one and the same agreement.

          Section 5.      Governing Law. This Agreement shall be construed in
accordance with the laws of the State of New York, without reference to conflict
of law principles, and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with the laws of the State of New
York.

[Signatures Follow]

          In Witness Whereof, the Initial Collection Agent, the Sellers, the
Buyer and the Agent have caused this Amendment Number 6 to the Receivables
Purchase Agreement to be executed by their respective officers thereunto duly
authorized as of the day and year first above written.

Crompton Corporation (successor-in-interest to CK Witco), as Initial Collection
Agent and as Seller

By:

Title:

Address: Benson Road
Middlebury, Connecticut 06749

Davis Standard Corporation, as Seller

By:

Title:

Address: 1 Extrusion Drive

Pawcatuck, Connecticut 06379

Crompton Manufacturing Company, Inc. (as successor-by-merger to Crompton Sales
Company, Inc.), as Seller

By:

Title:

Address: Benson Road
Middlebury, Connecticut 06749

Crompton & Knowles Receivables Corporation, as the Buyer

By:

Title:

Address: Benson Road

Middlebury, Connecticut 06749

ABN AMRO Bank N.V., as Agent

By:

Title:

By:

Title:

Address: Structured Finance, Asset Securitization
540 West Madison Street
27th Floor
Chicago, Illinois 60661
Attention: Administrator-Amsterdam

Telephone: (312) 904-6263
Telecopy: (312) 992-1527